DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/02/2022 has been entered.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
	Applicant argues cited reference fails to disclose newly added limitations “determine that a character selection has not been made; in response to determining that the character selection has not been made: obtain stored history data, the history data including media information related to a set of historical media items that were previously viewed; display, in a second region of the second user interface, a listing of one or more representations of historical media items of the set of historical media items”. The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner relied on Glennon et al to meet limitations of determining that a character selection has not been made; in response to the determination that the character selection has not been made (i.e. message indicating “use the arrows to move around the letter...” is displayed in response to determining no character selection is made) (Para. 0076); displaying, in the second region of the second user interface (Figure 4). Furthermore, the examiner relied on Rasanen et al to meet limitations of obtaining stored history data, the history data including media information related to a set of historical media items that were previously viewed (i.e. user typically watches videos highlighted by Roger Ebert); displaying, a listing of one or more representations of historical media items of the set of historical media items (i.e.  the recommended videos may be two or three videos that were most recently highlighted by Roger Ebert) (Fig. 14; Para. 0055, 0113). Therefore, the examiner concluded that it would have been obvious to one of ordinary skill in the art to modify the reference at the time the invention was made for the common knowledge purpose of allowing users to easily identify media content based on profile/preferences by displaying cover art and/or still images from the media content for a quick selection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-9, 11, 13-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 8 and 15 include limitations “...determine that a character selection has not been made; in response to determining that the character selection has not been made: obtain stored history data, the history data including media information related to a set of historical media items that were previously viewed; display, in a second region of the second user interface, a listing of one or more representations of historical media items of the set of historical media items...”. However, originally filed specification fails to provide support for claimed limitations. 
Dependent claims lack support and rejected for same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glennon et al (US PG Pub No. 2008/0288461 filed on 05/15/2008, which claims priority to provisional application filed on 05/15/2007), in view of Rasanen et al (US PG Pub No. 2008/0086456), further in view of Thomas et al (US PG Pub No. 2007/0162502).
Regarding claim 1, Glennon et al teaches a method for media searching (Abstract) comprising:
displaying a user interface having a first region and a second region, wherein the first region including a plurality of characters that are available for selection to search a plurality of media items (Figure 4);
determining that a character selection has not been made; in response to the determination that the character selection has not been made (i.e. message indicating “use the arrows to move around the letter...” is displayed in response to determining no character selection is made) (Para. 0076): displaying, in the second region of the second user interface (Figure 4); 
	receiving a first selection of a first character from the plurality of characters (Para. 0076);
in response to receiving the first selection: 
causing a search query to be generated corresponding to the first character (Figures 5, 21; Para. 0076, 0078); and
transmitting the search query to a media server (Figure 21; Para. 0129-130);
after transmitting the search query to the media server, receiving search results associated with the search query from the media server (Figure 21; Para. 0131, 0133), the search results including media information related to the plurality of media items available from the media server (Figures 5 and 21; Para. 0078, 0133); 
after receiving the search results, displaying, in the second region of the user interface, a listing of a plurality of representations of media items, wherein a first representation of the plurality of representation (Figures 5, 21; 0078, 0135). However, the reference is unclear with respect to the media information including an image associated with each respective media item of the plurality of media items and includes a first image associated with the first media item and obtaining stored history data, the history data including media information related to a set of historical media items that were previously viewed; displaying, a listing of one or more representations of historical media items of the set of historical media items.
In similar field of endeavor, Rasanen et al teaches the media information including an image associated with each respective media item of the plurality of media items and includes a first image associated with the first media item (Figure 2; Para. 0044-45) and obtaining stored history data, the history data including media information related to a set of historical media items that were previously viewed (i.e. user typically watches videos highlighted by Roger Ebert); displaying, a listing of one or more representations of historical media items of the set of historical media items (i.e.  the recommended videos may be two or three videos that were most recently highlighted by Roger Ebert) (Fig. 14; Para. 0055, 0113). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference at the time the invention was made for the common knowledge purpose of allowing users to easily identify media content based on profile/preferences by displaying cover art and/or still images from the media content for a quick selection.
Glennon and Rasanen, the combination is unclear with respect to receiving a second selection of the first representation; and in response to the second selection, displaying additional information pertaining to the first media item, wherein the additional information is displayed concurrently with the plurality of representation, and wherein the additional information includes information not included in the listing of the plurality of representations
In similar field of endeavor, Thomas et al teaches receiving a third selection of the first representation; and in response to the third selection, displaying, in the first region of the second user interface, additional information pertaining to the first media item, wherein the additional information is displayed concurrently with the plurality of representation, and wherein the additional information includes information not included in the listing of the plurality of representations (Figure 8; Para. 0045, 0092). Therefore, it would have been obvious to one of ordinary to modify the references at the time the invention was made for the common knowledge purpose of utilizing limited screen space of the display device and conveying additional information for better media content selection by the user.
Regarding claims 8 and 15, Glennon, Rasanen and Thomas, the combination teaches limitations as discussed with respect to claim 1. In addition, the combination teaches an apparatus comprising: one or more processors; and at least one computer-readable storage medium storing instructions which, when executed by the one or more processors, cause the one or more processors perform (Glennon: Figure 23).
Regarding claims 2, 9 and 16, Glennon, Rasanen and Thomas, the combination teaches the receipt of the first character comprises receiving a third selection of a character from the first region (Glennon: Figures 4 and 5; Para. 0078).
Regarding claims 4 and 11, Glennon, Rasanen and Thomas, the combination teaches causing to be displayed, in response to receiving the third selection, a video item associated with the first media item; receiving a fourth selection of the video item; and causing to be played, in response to receiving the fourth selection, the video item (Glennon: Figure 6; Para. 0083, 0087; Rasanen: Figure 2; Para. 0050-51 and Thomas: Figure 8).
Regarding claim 18, Glennon, Rasanen and Thomas, the combination teaches cause to be displayed, in response to receiving the third selection, a video item associated with the first media item; receive a fourth selection of the video item; and cause to be played, in response to receiving the fourth selection, the video item (Glennon: Figures 11-12; Para. 0090, 0092; Rasanen: Figure 5, Para. 0056; Thomas: Figure 8).  
Regarding claims 6, 13 and 19, Glennon, Rasanen and Thomas, the combination teaches receiving an indication to continue searching; and causing to be displayed, in response to receiving the indication to continue searching, the listing of the plurality of representations, the first region, and the first character (Glennon: Figure 5; Para. 0078, 0130, 0135).
Regarding claims 7, 14 and 20, Glennon, Rasanen and Thomas, the combination receiving a second character of the search string, wherein the search string is an ordered string and the second character directly following the first character; generating an updated search query correspond to the first character and the second character; transmitting the updated search query to the media server; receiving updated search results based on the updated search query; and updating the listing of the plurality of representations based on the updated search results (Glennon: Figures 5, 21; Para. 0078, 0130, 0135).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423